DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the application 16/263,545 filed on 02/22/2022.
Status of Claims:
Claims 1-20 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed in the amendment filed 02/22/2022 regarding to arguments on claims 1, 9, and 16 are not persuasive.
Regarding claims 1, 9, and 16:
After close review and examination, the Examiner asserted that the reference of Kushmerick teaches the limitations of claims 1, 9, and 16.
The Applicant argued that Kushmerick fails to teach “execute, for each of the first number of logical partitions, a union find algorithm wherein the execution of each union find algorithm assigns an identifier to each node of the plurality of nodes of each linkage of the plurality of linkages based on the linkage data of each respective logical partition”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Kushmerick teaches “[0061]: FIG. 11C provides an overview of the architecture of the implementation of the currently disclosed system discussed below. An agent, such as agent 1158, is included in each virtual-machine node, such as virtual-machine node 1160, and a different type of agent 1162 is included in each server, such as server 1164, for collecting information about container nodes 1166-1168 executing within the server. These agents continuously or intermittently collect information about the nodes in which they are included or with which they communicate, and transmit or stream the collected information to a collector 1170 within each server that, in turn, streams the collected information to a streaming collector or application 1172 which streams the collected information to a pipeline of stream processors. The stream channel 1174 shown in FIG. 11C represents the fact that the agent-collected information may be streamed to the stream-processor pipeline from multiple discrete distributed-computing facilities or data centers. There are a variety of different types of commercially available information-collection, information-streaming, and information-processing systems that may be used for data collection, transmission of collected data to various information processors, and for information processing, including Kafka streams and the Kafka Ktable abstraction… [0062] FIGS. 12A-B provide an overview of the currently disclosed application-discovery method. In FIG. 12A, the rectangular set of nodes 1202 on the right-hand side of the figure represent the nodes comprising a distributed-computing facility. In a first step, represented by arrow 1204, the information streamed from agents within the nodes is used to classify the types of the nodes or, in other words, to partition the nodes into node groups, each of which represents a different node type. In FIG. 12A, different graphical patterns are used to indicate different types of nodes. For example, one type of node is represented by a circle inscribed within the node, so that nodes 1206-1212 together constitute a group of nodes 1202 corresponding to a particular node type.”. The system of Kushmerick collects nodes that locate within a server wherein the environment contains plurality of servers and subsequently identify the nodes by their node types (please also see figure. 11C). Each server of the plurality of servers in Kushmerick is equivalent to the first number of logical partitions of the application where nodes are collected and an algorithm is executed to identify each node from the logical partitions or servers. Therefore, Kushmerick teaches “execute, for each of the first number of logical partitions, a union find algorithm wherein the execution of each union find algorithm assigns an identifier to each node of the plurality of nodes of each linkage of the plurality of linkages based on the linkage data of each respective logical partition”.
The Applicant argued that Kushmerick fails to teach “execute a global shuffle algorithm that reassigns a same node of the plurality of nodes of each linkage of the plurality of linkages within each of the first number of logical partitions to a same logical partition of the first number of logical partitions based on a value of the identifier of the one of the same nodes, and adjusts the identifiers of the same nodes to a same identifier”. The Examiner respectfully disagrees with the Applicant and holds the same argument made in the previous office action. the Examiner respectfully submits that Kushmerick teaches “Fig. 12A-B and [0062]: In FIG. 12A, the rectangular set of nodes 1202 on the right-hand side of the figure represent the nodes comprising a distributed-computing facility. In a first step, represented by arrow 1204, the information streamed from agents within the nodes is used to classify the types of the nodes or, in other words, to partition the nodes into node groups, each of which represents a different node type. In FIG. 12A, different graphical patterns are used to indicate different types of nodes. For example, one type of node is represented by a circle inscribed within the node, so that nodes 1206-1212 together constitute a group of nodes 1202 corresponding to a particular node type. In a next step, represented by arrow 1214 and the connected-node diagram 1216 in FIG. 12B, additional information streamed from agents within the nodes is used to determine communications connections between the nodes. Each connection is represented by a path, such as the path 1218 that connects nodes 1220 and 1222. In the connected-node diagram 1216, the nodes have been rearranged so that all of the nodes of each type are co-located. In a third step, represented by arrow 1224, the node-type assignments and the node-to-node connections are used to organize the nodes into discrete applications 1226-1228. Each application comprises groups of the one or more nodes, referred to as “tiers,” with each tier including nodes of a common type. For example, in application 1227, the highest-level tier 1230 consists of the five nodes 1232-1236, all with a node type represented by a pattern of two differently shaded horizontal subsections. In application 1227, a second-highest-level tier 1240 includes the 4 nodes 1242-1245, and a lowest-level tier 1248 includes the two nodes 1250 and 1252.”. The system of Kushmerick first accepts a streams of nodes wherein the nodes are further classified for groupings. Next, the system assigns different graphical patterns to indicate different types of nodes and nodes with similar pattern are put together to constitute a group of nodes corresponding to a particular node type. Subsequently, the nodes are re-located so nodes with common type are in the same group. This is equivalent to “execute a global shuffle algorithm that reassigns a same node of the plurality of nodes of each linkage of the plurality of linkages within each of the first number of logical partitions to a same partition of the first number of logical partitions based on a value of the identifier of the one of the same nodes” because for example a node (Fig. 12B element 1232) of the plurality of nodes of each linkage (Fig. 12B element 1236) of the plurality of linkages (Fig. 12B element 1236, 1245, 1252) within each of the first number of logical partitions to a same partition (Fig. 12B element 1227) is based on the a value of the identifier (node type/ graphical pattern of node) of the one of the same nodes. Then, Kushmerick discloses “[0062]:… Each application comprises groups of the one or more nodes, referred to as "tiers," with each tier including nodes of a common type…” and this is equivalent to “adjusts the identifiers of the same nodes to a same identifier” because the identifiers of the same nodes are now grouped together and assigned with a unique tier (same identifier) that identifies the same nodes as a whole. Therefore, Kushmerick teaches “execute a global shuffle algorithm that reassigns a same node of the plurality of nodes of each linkage of the plurality of linkages within each of the first number of logical partitions to a same partition of the first number of logical partitions based on a value of the identifier of the one of the same nodes, and adjusts the identifiers of the same nodes to a same identifier”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kushmerick (USPGPUB 20200057665) "Kushmerick".
Regarding claim 1, Kushmerick teaches a system comprising: a computing device configured to: obtain linkage data identifying a plurality of linkages, wherein each linkage is between a plurality of nodes (Fig.12A- left image & [0062]: The system figures a set of nodes that builds up a block (linkage data)); partition the linkage data into a first number of logical partitions (Fig.12A & [0062]: In a first step, the information streamed from agents within the nodes is used to classify the types of the nodes or, in other words, to partition the nodes into node groups, each of which represents a different node type. Thus, the nodes within the block are partitioned and categorized for further execution); execute, for each of the first number of logical partitions, a union find algorithm wherein the execution of each union find algorithm assigns an identifier to each node of the plurality of nodes of each linkage of the plurality of linkages based on the linkage data of each respective logical partition (Fig.12A & [0061]: [0061]: FIG. 11C provides an overview of the architecture of the implementation of the currently disclosed system discussed below. An agent, such as agent 1158, is included in each virtual-machine node, such as virtual-machine node 1160, and a different type of agent 1162 is included in each server, such as server 1164, for collecting information about container nodes 1166-1168 executing within the server. These agents continuously or intermittently collect information about the nodes in which they are included or with which they communicate, and transmit or stream the collected information to a collector 1170 within each server that, in turn, streams the collected information to a streaming collector or application 1172 which streams the collected information to a pipeline of stream processors. The stream channel 1174 shown in FIG. 11C represents the fact that the agent-collected information may be streamed to the stream-processor pipeline from multiple discrete distributed-computing facilities or data centers. There are a variety of different types of commercially available information-collection, information-streaming, and information-processing systems that may be used for data collection, transmission of collected data to various information processors, and for information processing, including Kafka streams and the Kafka Ktable abstraction… [0062]: The system then assigns different graphical patterns (identifier) on each node to indicate different types of nodes. For example, one type of node is represented by a circle inscribed within the node, so nodes with the same patterns together constitute a group of nodes corresponding to a particular node type.); execute a global shuffle algorithm that reassigns a same node of the plurality of nodes of each linkage of the plurality of linkages within each of the first number of logical partitions to a same partition of the first number of logical partitions based on a value of the identifier of the one of the same nodes, and adjusts the identifiers of the same nodes to a same identifier (Fig.12B & [0062]: The system connects the nodes according to their types and relationships to other nodes. In the connected-node diagram, the nodes have been rearranged so that all of the nodes of each type are co-located. Each application comprises groups of the one or more nodes, referred to as "tiers," with each tier including nodes of a common type. Thus, a similar technique to the global shuffle algorithm is done so the same nodes can be put in the same partition and with their types and identifiers of the same nodes are now grouped together and assigned with a unique tier (same identifier) that identifies the same nodes as a whole); and execute a path compression algorithm that reassigns the identifier of each node of the plurality of nodes of each linkage of the plurality of linkages that follows from a common node to a same parent identifier (Fig.12B element 1226 & [0062]: The system then assigns the node-type assignments and the node-to-node connections to organize the nodes into discrete applications. Each application comprises groups of the one or more nodes, referred to as "tiers," with each tier including nodes of a common type. Element 1226 shows a parents-children relationship between the nodes wherein the nodes are the same type at each tier and are connected to a same parent identifier).
Regarding claim 3, Kushmerick teaches all of limitations of claim 1. Kushmerick further teaches wherein the computing device is configured to partition the linkage data into the first number of logical partitions based on processing resources available to execute the union find algorithm in each partition (Fig. 11A-B & [0060]: The server computers of the system are represented by sets of virtual machines. Each set of virtual machines includes one or more virtual machines (processing resources) that are referred as nodes that processes the data representation of a node includes representations of the various processes currently running on the node, a representation of the communications connections from the node to other nodes and to remote computational entities, and additional information represented by ellipses).  
Regarding claim 4, Kushmerick teaches all of limitations of claim 3. Kushmerick further teaches wherein the processing resources available to execute the union find algorithm in each partition is a plurality of Virtual Machines (VMs) (Fig. 11A elements 1108 & [0060]: Each set of virtual machines assigned as “node”, such as virtual-machine set 1106, includes one or more virtual machines).  
Regarding claim 5, Kushmerick teaches all of limitations of claim 1. Kushmerick further teaches wherein the computing device is configured to: iteratively execute the global shuffle algorithm; and for each iteration, assign a same identifier to all same nodes of the plurality of nodes of all linkages of the plurality of linkages that have been reassigned to the same partition ([0091]: The system performs in each iteration of the for-loop of steps in a way that the nodes merges into a cluster. The for-loop of steps continues to iterate until there are no more possible node-group merges. The for-loop of steps essentially implements a hierarchical agglomerative clustering method to cluster similar node groups together to generate larger clusters until all of the nodes have been clustered into a single cluster. The entries in the table Merges essentially represent the sequence of merge operations that begins with each node assigned to its own cluster and ends with all of the nodes assigned to a single cluster. Also, a temporary table tempT is populated with rows that contain the node identifiers selected from the table Terms and with the tier_ID value set to a unique small integer for each row a table Merges is initialized. Thus, the system assigns identifiers to the nodes and merges them by similar identifiers).
Regarding claim 6, Kushmerick teaches all of limitations of claim 5. Kushmerick further teaches wherein the computing device is configured to execute the union find algorithm in each partition for each iteration of the execution of the global shuffle algorithm ([0091]: The system creates a temporary table tempT with rows that contain the node identifiers selected from the table Terms and with the tier_ID value set to a unique small integer for each row a table Merges is initialized. Thus, the nodes are identified with a unique value identity and then merges together as a cluster during this step. Thus, a union find algorithm is used).  
Regarding claim 7, Kushmerick teaches all of limitations of claim 1. Kushmerick further teaches wherein the computing device is configured to: partition the linkage data into a second number of logical partitions; and iteratively execute the path compression algorithm across the second number of logical partitions (Fig 12B & [0062]: The system sorts the nodes into tiers (second number of logical partitions) with common patterns. The partitioning of the nodes into applications is carried out using connection information wherein the nodes).
Regarding claim 8, Kushmerick teaches all of limitations of claim 1. Kushmerick further teaches wherein the computing device is configured to: obtaining transaction data; and generate at least a portion of the linking data based on transaction data ([0040-0041]: The system allows an e-commerce retailer to generally purchase, configure, manage, and maintain a data center including numerous web servers, back-end computer systems, and data-storage systems for serving web pages to remote customers, receiving orders through the web-page interface, processing the orders, tracking completed orders, and other myriad different tasks associated with an e-commerce enterprise).  
Regarding claims 9, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 11, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 12, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 13, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 14, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 15, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 16, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 18, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 19, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 20, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kushmerick (USPGPUB 20200057665) "Kushmerick" in view of Archer et al. (USPGPUB 20150309824) “Archer”.
	Regarding claim 2, Kushmerick teaches all of limitations of claim 1. Kushmerick does not explicitly teach wherein the computing device is configured to execute the union find algorithms in each partition in parallel.  
Archer teaches the computing device is configured to execute the union find algorithms in each partition in parallel ([0092]: The system is implemented so that each node in the tree is assigned a unit identifier (union find algorithm) referred to as a `rank`. The rank actually identifies a task or process that is executing a parallel operation according to embodiments of the present invention). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Archer teachings in the Kushmerick system. Skilled artisan would have been motivated to incorporate assigning identifiers to the nodes in parallel taught by Archer in the Kushmerick system so the system’s performance is more efficient by running the algorithm on multiple nodes at the same time. This close relation between both of the references highly suggests an expectation of success.
  Regarding claims 10, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 17, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153